 

Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (the “Agreement”) by and between Howard
Raff (“Executive”) and Aimmune Therapeutics, Inc., a Delaware corporation (the
“Company”), is made effective as of the eighth (8th) day following the date
Executive signs this Agreement (the “Effective Date”) with reference to the
following facts:

A. Executive’s employment with the Company and status as an officer and employee
of the Company and each of its affiliates will end effective upon the Separation
and Retirement Date (as defined below).

B. Executive and the Company want to end their relationship amicably and also to
establish the obligations of the parties including, without limitation, all
amounts due and owing to the Executive.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

1. Separation and Retirement Date.  Executive acknowledges and agrees that his
status as an officer, director and employee of the Company will end effective as
of October 31, 2015 (the “Separation and Retirement Date”).  Executive hereby
agrees to execute such further document(s) as shall be determined by the Company
as necessary or desirable to give effect to the termination of Executive’s
status as an officer of the Company and each of its subsidiaries; provided that
such documents shall not be inconsistent with any of the terms of this
Agreement.

2. Transition Consulting Services.

(a) Consulting Period.  During the period of time (the “Consulting Period”)
commencing on the Separation and Retirement Date and ending on the first
anniversary of the Separation and Retirement Date (the “Consulting Period End
Date”), Executive shall be available to provide services to the Company, on a
non-exclusive basis, as a consultant and shall provide transition services (the
“Transition Services”) on an as-needed basis in Executive’s areas of expertise
and work experience and responsibility.  Executive acknowledges and agrees that,
during the Consulting Period, Executive shall not, directly or indirectly,
become employed by or provide assistance to any competitor of the
Company.  During the Consulting Period, Executive reaffirms his commitment to
remain in compliance with that certain Employee Proprietary Information and
Inventions Agreement (the “Confidentiality Agreement”), it being understood that
the term “employment” as used in the Confidentiality Agreement shall include the
Transition Services during the Consulting Period.

(b) Consulting Fees.  In exchange for the performance of the Transition Services
during the Consulting Period, the Company shall pay to Executive hourly
consulting fees as an independent contractor (the “Consulting Fees”) in an
amount equal to $300 per hour, provided, that Executive must have written
pre-approval from the Chief Executive Officer of the Company prior to providing
more than 25 hours of Transition Services in any seven day period.  Consulting
Fees will be paid to Executive in accordance with the Company’s standard
procedures for paying contractors following Executive’s delivery to the Company
of a reasonably detailed written invoice and the Chief Executive Officer’s
approval thereof.

(c) Benefits.  As an independent contractor, Executive understands and agrees
that, while performing any services for the Company after the Separation and
Retirement Date, Executive shall not be eligible to participate in or accrue
benefits under any Company benefit plan for which status as an employee of the
Company is a condition of such participation or accrual.  To the extent that
Executive was deemed eligible to participate, as an employee, in any Company
benefit plan, he hereby waives his participation.

(d) Equity Awards.  During the Consulting Period, Executive’s (i) option to
purchase shares of Company common stock granted on May 13, 2015 (the “Option”)
pursuant to the 2015 Equity Incentive Award Plan and the option agreement
evidencing such Option (the “Option Agreement”) and (ii) restricted shares of
Company common stock Executive acquired upon exercise of the option to purchase
shares of Company common stock granted on August 22, 2013 (the “Restricted
Shares”) pursuant to the 2013 Stock Plan and the option and restricted stock
agreements evidencing such Restricted Shares (the “Restricted Share Agreement”)
shall each continue to vest in accordance with their original vesting schedules
(after giving effect to the accelerated vesting provided in Section 4(b) below),
subject to Executive continuing to provide the Transition Services to the
Company.  In the event Executive ceases to provide the Transition Services
(including upon the Consulting Period End Date), any unvested portion of the
Option shall be forfeited and any Restricted Shares that remain subject to a
right of repurchase shall be deemed repurchased, in each case, as of the date of
such complete cessation of services.  Executive acknowledges and agrees that any
portion of the Option that has not been exercised as of the three (3)-month
anniversary of the Separation and Retirement Date shall no longer qualify for
favorable tax treatment as “incentive stock option” within the meaning of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

--------------------------------------------------------------------------------

 

(e) Independent Contractor Status.  Executive and the Company acknowledge and
agree that, during the Consulting Period, Executive shall be an independent
contractor.  During the Consulting Period and thereafter, Executive shall not be
an agent or employee of the Company and shall not be authorized to act on behalf
of the Company. The Company will not make deductions for taxes from any
Consulting Fees paid.  Personal income and self-employment taxes for Consulting
Fees paid to Executive shall be the sole responsibility of Executive.  Executive
agrees to indemnify and hold the Company and the other entities released herein
harmless for any tax claims or penalties resulting from any failure by Executive
to make required personal income and self-employment tax payments with respect
to the Consulting Fees.

(f) Protection of Information.  Executive agrees that, during the Consulting
Period and thereafter, Executive will not, except for the purposes of performing
the Transition Duties, seek to obtain any confidential or proprietary
information or materials of the Company.

3. Final Paycheck; Payment of Accrued Wages and Expenses.  

(a) Final Paycheck.  As soon as administratively practicable on or after the
Separation and Retirement Date, the Company will pay Executive all accrued but
unpaid base salary and all accrued and unused vacation earned through the
Separation and Retirement Date, subject to standard payroll deductions and
withholdings.  Executive is entitled to these payments regardless of whether
Executive executes this Agreement.

(b) Business Expenses.  The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Separation and Retirement Date which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documenting such
expenses.  Executive is entitled to these reimbursements regardless of whether
Executive executes this Agreement.

4. Separation and Retirement Payments and Benefits.  Without admission of any
liability, fact or claim, the Company hereby agrees, subject to the execution of
this Agreement and Executive’s performance of his continuing obligations
pursuant to this Agreement and the Confidentiality Agreement, to provide
Executive the severance benefits set forth below.  Specifically, the Company and
Executive agree as follows:

(a) Separation and Retirement Payments.  From the period commencing on the
Separation and Retirement Date and ending on January 31, 2016, Executive shall
be entitled to receive continued payments of Executive’s base salary in the
aggregate amount of nine (9) months’ of Executive’s base salary, less applicable
withholdings and deductions (such aggregate amount, the “Separation and
Retirement Amount”).  Such continued payments of the Separation and Retirement
Amount shall be made in monthly installments on the following schedule: 1/9th of
the Separation and Retirement Amount on each of November 30, 2015 and December
31, 2015 and the remaining unpaid Separation and Retirement Amount on January
31, 2016.  Such payments will be contingent upon this Agreement becoming
irrevocable as provided herein and upon Executive’s continued performance of all
obligations under this Agreement and the Confidentiality Agreement.

(b) Equity Awards.  The Company shall accelerate the vesting of the Option and
Restricted Shares with respect to that number of unvested shares as otherwise
would have vested had Executive continued employment with the Company for the
six (6)-month period immediately following the Separation and Retirement
Date.  The Option and Restricted Shares shall otherwise remain subject in all
respects to the terms and conditions of the Option Agreement and Restricted
Share Agreement, respectively, and the applicable equity plans.

(c) Healthcare Continuation Coverage.  If Executive timely elects to receive
continued healthcare coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
shall directly pay, or reimburse Executive for, the COBRA premiums for Executive
and Executive’s covered dependents through the earlier of (i) the nine (9)-month
anniversary of the Separation and Retirement Date or (ii) the date on which
Executive and/or Executive’s covered dependents, if any, become eligible for
healthcare coverage under another employer’s plan(s); provided, that after the
Company ceases to directly pay or reimburse premiums pursuant to the preceding,
Executive may, if eligible, elect to continue healthcare coverage at Executive’s
expense in accordance with the provisions of COBRA. After the Company ceases to
reimburse premiums pursuant to the preceding sentence, Executive may, if
eligible, elect to continue healthcare coverage at Executive’s expense in
accordance with the provisions of COBRA.  Executive acknowledges that he shall
be solely responsible for all matters relating to Executive’s continuation of
coverage pursuant to COBRA, including, without limitation, Executive’s election
of such coverage and his timely payment of premiums.

(d) Taxes.  Executive understands and agrees that all payments under this
Agreement will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Executive for the
benefits provided to him by this Agreement beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any failure by him to make
required payments.  To the extent that any reimbursements payable pursuant to
this Agreement are subject to the provisions of Section 409A of the Code, such

2

--------------------------------------------------------------------------------

 

reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

(e) SEC Reporting.  Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report certain transactions in Company common stock for six (6) months following
the Separation and Retirement Date.  Executive hereby agrees not to undertake,
directly or indirectly, any reportable transactions until the end of such six
(6) month period.

(f) Sole Separation Benefit.  Executive agrees that the payments provided by
this Section 4 are not required under the Company’s normal policies and
procedures and are provided as a severance solely in connection with this
Agreement.  Executive acknowledges and agrees that the payments referenced in
this Section 4 constitute adequate and valuable consideration, in and of
themselves, for the promises contained in this Agreement.

5. Full Payment.  Executive acknowledges that the payment and arrangements
herein shall constitute full and complete satisfaction of any and all amounts
properly due and owing to Executive as a result of his employment with the
Company and the termination thereof.  Executive further acknowledges that, other
than the Confidentiality Agreement, this Agreement shall supersede each
agreement entered into between Executive and the Company regarding Executive’s
employment, including, without limitation, any offer letter, employment
agreement, severance and/or change in control agreement, and each such agreement
other than the Option Agreement and Restricted Share Agreement shall be deemed
terminated and of no further effect as of the Separation and Retirement Date.

6. Executive’s Release of the Company.  Executive understands that by agreeing
to the release provided by this Section 6, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its employees or other
agents for any reason whatsoever based on anything that has occurred as of the
date Executive signs this Agreement.

(a) Released Claims.  On behalf of Executive and Executive’s heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the “Releasees” hereunder, consisting of the Company, and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent (hereinafter called “Claims”), which Executive now
has or may hereafter have against the Releasees, or any of them, by reason of
any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or resignation by the Releasees, or any of them, Claims arising
under federal, state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§  2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.;
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.;
Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et
seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office
of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C.  § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a),(b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect; the employment and civil
rights laws of California; Claims for breach of contract; Claims arising in
tort, including, without limitation, Claims of wrongful dismissal or discharge,
discrimination, harassment, retaliation, fraud, misrepresentation, defamation,
libel, infliction of emotional distress, violation of public policy, and/or
breach of the implied covenant of good faith and fair dealing; and Claims for
damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees.  

3

--------------------------------------------------------------------------------

 

(b) Unreleased Claims.  Notwithstanding the generality of the foregoing,
Executive does not release the following claims:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA;

(iv) Claims to any benefit entitlements vested as the date of Executive’s
employment termination, pursuant to written terms of any Company employee
benefit plan;

(v) Claims for indemnification under any indemnification agreement, the
Company’s Bylaws, California Labor Code Section 2802 or any other applicable
law; and

(vi) Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that
Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

(c) Acknowledgement.  In accordance with the Older Workers Benefit Protection
Act of 1990, Executive has been advised of the following:

(i) Executive should consult with an attorney before signing this Agreement;

(ii) Executive has been given at least twenty-one (21) days to consider this
Agreement;

(iii) Executive has seven (7) days after signing this Agreement to revoke
it.  If Executive wishes to revoke this Agreement, Executive must deliver notice
of Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Agreement to [Name], 8000 Marina Blvd.,
#300, Brisbane, California  94005, fax: (650) 616-0075.  Executive understands
that if he revokes this Agreement, it will be null and void in its entirety, and
he will not be entitled to any payments or benefits provided in this Agreement,
other than as provided in Section 3 hereof.

(d) EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

7. Non-Disparagement, Transition, Transfer of Company Property and Limitations
on Service.  Executive further agrees that:

(a) Non-Disparagement.  Executive agrees that he shall not disparage, criticize
or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or business, either publicly or privately.  The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately.  Nothing in this Section 6(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

(b) Transfer of Company Property.  On or before the Consulting Period End Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.

4

--------------------------------------------------------------------------------

 

8. Executive Representations.  Executive warrants and represents that (a) he has
not filed or authorized the filing of any complaints, charges or lawsuits
against the Company or any affiliate of the Company with any governmental agency
or court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or any judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.  

9. No Assignment by Executive.  Executive warrants and represents that no
portion of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.  In the event of Executive’s death, this Agreement shall inure to the
benefit of Executive and Executive’s executors, administrators, heirs,
distributees, devisees, and legatees.  None of Executive’s rights or obligations
may be assigned or transferred by Executive, other than Executive’s rights to
payments hereunder, which may be transferred only upon Executive’s death by will
or operation of law.  

10. Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than California.

11. Miscellaneous.  This Agreement, collectively with the Confidentiality
Agreement, the Option Agreement and the Restricted Share Agreement comprise the
entire agreement between the parties with regard to the subject matter hereof
and supersedes, in their entirety, any other agreements between Executive and
the Company with regard to the subject matter hereof.  The Company and Executive
acknowledge that the termination of the Executive’s employment with the Company
is intended to constitute an involuntary separation from service for the
purposes of Section 409A of the Code, and the related Department of Treasury
regulations.  Executive acknowledges that there are no other agreements,
written, oral or implied, and that he may not rely on any prior negotiations,
discussions, representations or agreements.  This Agreement may be modified only
in writing, and such writing must be signed by both parties and recited that it
is intended to modify this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  

12. Company Assignment and Successors.  The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise).  This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.

13. Maintaining Confidential Information.  Executive reaffirms his obligations
under the Confidentiality Agreement.  Executive acknowledges and agrees that the
payments provided in Section 4 above shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.  

14. Executive’s Cooperation.  After the Separation and Retirement Date,
Executive shall cooperate with the Company and its affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company or its
affiliates during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during his employment);
provided, however, that any such request by the Company shall not be unduly
burdensome or interfere with Executive’s personal schedule or ability to engage
in gainful employment.   

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED: October 7, 2015

 

 

 

 

/s/ Howard Raff

 

 

Howard Raff

 

 

 

 

AIMMUNE THERAPEUTICS, INC.

DATED: October 7, 2015

 

 

 

 

 

 

By:

/s/ Ken Boehm

 

Name:  

Ken Boehm

 

Title:

Vice President, Human Resources

 

6